DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6 recites “said first cartridge authenticator the cartridge includes…” and appears to have a typographical error. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Regarding claims 1 and 18, claim 1 recites that “a portion of said second identification element is configured to be damaged or altered...” however the specification at paragraph [0045] recites “the beverage brewing system 100 may damage or alter the first component 46”, “a portion” is broader than “the first component 46”, therefore the limitation is seen to constitute an issue of new matter and as such must be deleted. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating       
    obviousness or nonobviousness.

Claim(s) 1, 3, 6-9 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Trombetta US 2015/0047509 in view of Vitronic in view of Knepler US 2005/0015348.
Regarding claim 1, Trombetta discloses a cartridge for use with a beverage brewing system to prepare a brewed beverage comprising a cartridge body having a chamber, a flavorant arranged within said chamber ([0034], [0035], Fig. 2, 7), a first identification element applied to the cartridge (68) ([0055]), the first identification element is a first type of readable identification element and provides a first cartridge authenticator, and a second identification element (50) applied to the cartridge, the second identification element is a second type of readable identification element different from the first type of readable identification element and provides a second cartridge authenticator ([0047]-[0049]). Trombetta discloses that the second identification element can be positioned on the same surface as the first identification element (50 can be positioned end wall 32) ([0045]) (68 may be disposed on the outer surface of end wall 32) ([0055]). Trombetta discloses that the first identification element and second identification element are different ([0045], [0055]).
Claim 1 differs from Trombetta in the recitation that the second identification element is positioned adjacent said first identification element and that the first identification element and the second identification element are simultaneously scannable by a single scanning device.
Vitronic discloses reading two types of identification elements positioned adjacent to each other at the same time (1D and 2D codes). It would have been obvious to one of ordinary skill in the art to modify Trombetta such that the second identification element is positioned adjacent said first identification element and that the first identification element and the second identification element are simultaneously 
Regarding the remaining limitation that a portion of the second identification element is configured to be damaged or altered by the beverage brewing system after the second identification element is scanned by the single scanning device such that the portion of the second identification element is unreadable, it is noted that the claims are directed to product claims and this limitation is an intended use of the product of Trombetta in view of Vitronic (MPEP 2144) and a portion of the second identification element of Trombetta in view of Vitronic is capable of being damaged or altered by the beverage brewing system after the second identification element is scanned by the single scanning device such that the portion of the second identification element is unreadable.
Nevertheless, Knepler discloses a method of brewing a beverage in a beverage machine using a package. Knepler discloses that the packing or labeling of the authorized product contains a technological measure to identify the product as authorized product, the technological measures can also be read by or otherwise communicate with or provide information to the beverage equipment directly or indirectly to authorize or activate a predetermined number of brewing cycles or other measurable characteristic, and may also contain codes or data containing recipes for one or more brewing parameters ([0006], [0007], [0031]). Knepler discloses that the brewing equipment may be designed to interfere, block, remove, erase, or destroy the technological measure after scanning or reading the technological measure to prevent further use of the technological measure to prevent the customer from 
Regarding claim 3, claim 3 differs from Modified Trombetta in the recitation that the first identification element comprises data extending in two directions, however given that Trombetta already discloses that one of the identification elements (visual tag 50) of the invention may comprise data extending in two directions (QR code) (‘509, [0047]), it would have been obvious to one of ordinary skill in the art to modify the first identification (visual tag 68) to comprise data extending in two directions (QR code), since Trombetta already discloses this is a suitable form for the identification elements (visual tags) of the invention.
Regarding claim 6, Modified Trombetta discloses that the first identification element (68) includes determining a brand of the cartridge (manufacturing source) (‘509, [0055]).
Regarding claim 7, Modified Trombetta discloses that said first cartridge authenticator includes determining whether the cartridge is compatible for use with the beverage brewing system (manufacturing source) (‘509, [0055], [0056]). In the event claim 7 could be construed as differing from Trombetta in the recitation that said first 
Regarding claim 8, Modified Trombetta discloses that the second identification element (50) can be of a one dimensional code (barcode) and a two dimensional code (data matrix code, QR code) (‘509, [0047]).
Regarding claim 9, Modified Trombetta discloses that the second identification element (50) includes a barcode (‘509, [0047]).
Regarding claim 18, Trombetta discloses a method of preparing a brewed beverage using a cartridge comprising scanning and processing a first identification element (68) to perform a first authentication of the cartridge, the first identification element is a first type readable identification element, scanning and processing a second identification element (50) to perform a second authentication of the cartridge, the second identification element different from said first type of readable identification element and preparing the brewed beverage in response to said first authentication and said second authentication ([0021], [0055], [0056], [0049]).
Claim 18 differs from Trombetta in the recitation that the second identification element is positioned adjacent said first identification element and that the first identification element and the second identification element are simultaneously scannable by a single scanning device.
Vitronic discloses reading two types of identification elements positioned adjacent to each other at the same time (1D and 2D codes). It would have been obvious to one of ordinary skill in the art to modify Trombetta such that the second identification element is positioned adjacent said first identification element and that the first identification element and the second identification element are simultaneously scannable by a single scanning device in order to increase the efficiency of the beverage preparation.
Claim 18 differs from Trombetta in view of Vitronic in the recitation that the method comprises damaging or altering a portion of the second identification element after the scanning and processing of said second identification element such that said portion of the second identification is unreadable.
Knepler discloses a method of brewing a beverage in a beverage machine using a package. Knepler discloses that the packing or labeling of the authorized product contains a technological measure to identify the product as authorized product, the technological measures can also be read by or otherwise communicate with or provide information to the beverage equipment directly or indirectly to authorize or activate a predetermined number of brewing cycles or other measurable characteristic, and may also contain codes or data containing recipes for one or more brewing parameters ([0006], [0007], [0031]). Knepler discloses that the brewing equipment may 
Regarding claim 19, Modified Trombetta discloses that the scanning and processing said first identification element includes determining a brand of the cartridge (manufacturing source) (‘509, [0055], [0056]).
Regarding claim 20, claim 20 is rejected for the same reasons given above as for claim 7.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Trombetta US 2015/0047509 in view of Vitronic in view of Knepler US 2005/0015348 in view of Aschwanden US 2017/0341856.
Regarding claim 4, claim 4, differs from Modified Trombetta in the recitation that the first identification element is a rastered graphic. 
Aschwanden discloses an identification for a capsule in the form of a type of raster ([0011]). It would have been obvious to one of ordinary skill in the art to modify Modified Trombetta such that the first identification element is a rastered graphic as .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Trombetta US 2015/0047509 in view of Vitronic in view of Knepler US 2005/0015348 in view of Aschwanden US 2017/0341856 in view of Kruger US 2013/0129872.
Regarding claim 5, claim 5 differs from Modified Trombetta in the recitation that the rastered graphic includes at least one of a logo or a trademark associated with the capsule. 
Kruger discloses providing an identifier for a capsule in the form of a logo ([0012]). Therefore it would have been obvious to one of ordinary skill in the art to modify the rastered graphic of Modified Trombetta to be a logo as taught by Kruger in order to enhance the appearance of the identification. 
Claims 10-15 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Trombetta US 2015/0047509 in view of Vitronic in view of Knepler US 2005/0015348 in view of Magniet et al. US 2013/0236609.
Regarding claim 10, claim 10 differs from Modified Trombetta in the recitation that the second identification (50) specifically comprises a first component and a second component distinct from said first component, wherein the first component and the second component contain different types of information
Magniet discloses a barcode having at least one byte of “n” digits corresponding to a serial number of the capsule and other bytes of one or more digits are used for 
Regarding claim 11, Modified Trombetta discloses that the first component (at least one byte of “n” digits corresponding to a serial number of the capsule) includes an identification code (‘609, [0046], [0047]).
Regarding claim 12, Modified Trombetta discloses that the first component is operable to provide the second cartridge authenticator (‘609, [0046], [0047]).
Regarding claim 13, Modified Trombetta discloses that the second cartridge authenticator includes determining whether the cartridge has been used previously (‘609, [0046], [0047], [0084]).
Regarding claim 14, Modified Trombetta discloses that the second component is associated with one or more parameters of a recipe for preparing a brewed beverage (‘609, [0046], [0091]).
Regarding claim 15, Modified Trombetta discloses that the second component includes a recipe look up code (other bytes of one or more digits are used for identifying the type of capsules for setting parameters) (control unit will be able to determine the type of capsule and thus set the parameters for the preparation of the product) (‘609, [0046], [0085], [0091]).
Regarding claim 21, claim 21 is rejected for the same reasons given above as for claim 10.
Regarding claim 22, claim 22 is rejected for the same reasons given for claim 13.
Regarding claim 23, claim 23, is rejected for the same reasons given above as for claim 15.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 18 have been considered, however Knepler US 2005/0015348 has been brought to teach the new limitations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316.  The examiner can normally be reached on M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/A.A/
Ashley AxtellExaminer, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792